Citation Nr: 0726517	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-14 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral knee disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
hysterectomy.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
presbyopia.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
nervous disorder to include bipolar disorder.  

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
fifth toe amputations of the left and right feet. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from May 1980 to May 1984.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The issues of entitlement to service connection for a 
bilateral knee disorder and a nervous disorder to include 
bipolar disorder and the issues of whether new and material 
evidence has been submitted to reopen a claim for entitlement 
to service connection for a hysterectomy, presbyopia, and 
fifth toe amputations of the left and right feet are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate her claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
that the veteran's current fibromyalgia is related to active 
military service.  

3.  By an unappealed September 1994 rating decision, the RO 
denied service connection for both a right knee condition and 
a left knee condition because a right knee condition was not 
shown by the evidence and a left knee condition was an acute 
condition in service which resolved without residuals.  

4.  Evidence received subsequent to the September 1994 RO 
rating decision is evidence not previously submitted that 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant, and presents 
a reasonable possibility of substantiating the claim.

5.  By an unappealed April 2000 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for post-traumatic 
stress disorder (PTSD).  The RO noted that the evidence did 
not establish a link between the veteran's active duty and 
her claimed PTSD.  

6.  Evidence received subsequent to the April 2000 RO rating 
decision is evidence not previously submitted that relates to 
an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and presents a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1131, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).   

2.  The September 1994 RO rating decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1993).   

3.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a bilateral 
knee disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159, 
20.302, 20.1103 (2006).

4.  The April 2000 RO rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999).   

5.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a nervous 
disorder to include bipolar disorder is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the RO initially sent a VCAA notice 
letter to the veteran in January 2002; however, the January 
2002 correspondence did not adequately inform the veteran of 
what evidence was needed to substantiate her claims.  Thus, 
the veteran did not receive adequate notice prior to the 
initial denial of her claims.  Nonetheless, such notice 
defect constitutes harmless error as the veteran was 
subsequently sent VCAA notice in April 2004 correspondence 
that explained what evidence was needed to support her claims 
for service connection and her claims were subsequently 
readjudicated in May 2005, as will be explained in greater 
detail below. 

In correspondence dated in April 2004, the RO advised the 
veteran regarding what the evidence must show to establish 
service connected compensation benefits as well as an 
increased evaluation for a service-connected disability and 
described the type of evidence that should be submitted in 
support of the claims.  The RO also asked the veteran to 
submit any evidence in her possession that pertains to her 
claims.  The RO further explained to the veteran that she may 
lose money if she took more than one year to submit the 
requested information and evidence and her claims were 
granted because VA would not be able to pay her back to the 
date she filed her claims.   

The Board notes that the veteran was not adequately advised 
regarding what evidence was needed to reopen her previously 
denied claims in the January 2002 and April 2004 VCAA notice 
letters; however, the veteran's claims for a bilateral knee 
disorder and a nervous disorder to include bipolar disorder 
are found to be reopened by way of the submission of new and 
material evidence and are being remanded to the RO for 
additional development.  Thus, such notice defect clearly did 
not harm the veteran.  

The Board further observes that the RO provided the veteran 
with a copy of the June 2002 rating decision, the March 2004 
Statement of the Case (SOC), and the May 2005 Supplemental 
Statement of the Case (SSOC), which included a discussion of 
the facts of the claims, pertinent laws and regulations, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO attempted to 
schedule the veteran for a local hearing before the RO on 
numerous occasions; however, the veteran postponed or failed 
to appear for all of the scheduled hearings.  Thus, the 
veteran's hearing request was considered withdrawn.  The 
Board also observes that the veteran's service medical 
records, treatment records identified by the veteran, social 
security administration records, past VA examination reports, 
a November 1999 written statement from W.W.K., Jr., and 
several written statements from the veteran are of record.  
Although the Board notes that the social security 
administration (SSA) decision is not of record, the document 
is not necessary to fairly adjudicate the claims discussed 
below as the medical records associated with the SSA decision 
are contained in the claims folder.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  


II.	Service Connection for Fibromyalgia

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose her claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that her claimed 
disorder is related to service is required.  

Analysis 

The Board notes that the competent medical evidence of record 
clearly shows that the veteran currently suffers from 
fibromyalgia.  Indeed, the veteran's treatment records from 
2000 to 2004 include multiple findings of fibromyalgia.  

Nevertheless, the medical evidence does not also show that 
the veteran's current fibromyalgia is related to military 
service.  The veteran's service medical records are absent of 
any findings of fibromyalgia.  Indeed, the earliest reference 
to fibromyalgia (i.e., fibrositis) documented in the record 
is dated in 1989, approximately five years after the 
veteran's discharge from service.  Furthermore, no medical 
examiner has attributed the veteran's fibromyalgia to her 
military service and there is no other competent medical 
evidence showing a link between the veteran's fibromyalgia 
and her military service.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and, consequently, service connection for fibromyalgia 
is not warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


III.	New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  The 
definition of "new and material evidence" was revised in 
August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  

As the veteran's application to reopen her claims for 
entitlement to service connection of a bilateral knee 
disorder and a nervous disorder was initiated in November 
2001, the revised definition of "new and material evidence" 
is applicable to her claims.

Bilateral Knee Disorder

In the September 1994 rating decision, the RO denied service 
connection for a right knee condition because a right knee 
condition was not shown by the evidence.  The RO explained 
that the veteran's service medical records and the May 1986 
VA examination were negative for treatment, findings, or a 
diagnosis of a right knee condition.  The RO also denied 
service connection for a left knee condition because a left 
knee condition was an acute condition in service which 
resolved without residuals shown at the time of discharge 
from service or on VA examination in 1986.  The RO reasoned 
that the veteran was seen in service in August 1982 
complaining of left knee pain; however, the discharge 
examination and the May 1986 VA examination were negative for 
any findings or diagnosis of a left knee condition.  The 
veteran received notification of the latest denial of her 
claim and her appellate rights by virtue of September 1994 
correspondence; however, she did not appeal the decision at 
that time and the decision became final.  The Board notes 
that the evidence of record at the time of the September 1994 
rating decision included the veteran's service medical 
records, and the May 1986 VA examination reports. 

After reviewing the evidence associated with the claims 
folder since September 1994, the Board finds that new and 
material evidence has been received.  In particular, the 
veteran's treatment records from 1998 to 2004 include 
numerous clinical findings of degenerative joint disease of 
the knees.  Thus, a current bilateral knee disorder is shown 
by the evidence.  
 
In sum, evidence received subsequent to the September 1994 
rating decision was not previously considered by VA, relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection of a bilateral knee disorder is reopened.

Nervous Disorder to include Bipolar Disorder

In the April 2000 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim for PTSD.  The RO explained that a 
psychiatric examination in May 1997 determined that the 
veteran's major stressors began in early childhood and the 
incidents that occurred while on active duty did not 
significantly alter her current state when weighed against 
the overwhelming stressors described by the veteran prior to 
service.  The RO further noted that the evidence did not 
establish a link between the veteran's active duty and her 
claim for PTSD.  The veteran received notification of the 
latest denial of her claim and her appellate rights by virtue 
of April 2000 correspondence; however, she did not appeal the 
decision at that time and the decision became final.  The 
Board notes that the evidence of record at the time of the 
April 2000 rating decision included the veteran's service 
medical records, the May 1986 VA examination reports, the May 
1997 VA examination report, private treatment records and 
related correspondence dated from August 1997 to November 
1999, a written statement from W.W.K. dated in November 1999, 
and written statements from the veteran.   

After reviewing the evidence associated with the claims 
folder since April 2000, the Board finds that new and 
material evidence has been submitted.  In particular, a 
February 1999 VA treatment record reveals that a psychiatric 
resident wrote that the veteran had been diagnosed with PTSD 
status post a rape that had occurred 18 years before, which 
would have taken place during the veteran's time in service.  
In addition, a September 1999 VA treatment record notes that 
the veteran's prior Axis I diagnosis of chronic PTSD was 
secondary to sexual abuse as a child and rape as a 30 year 
old adult while in the Navy.       

Thus, evidence received subsequent to the April 2000 rating 
decision was not previously considered by VA, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection of a nervous disorder to include bipolar disorder 
is reopened.


ORDER

Entitlement to service connection for fibromyalgia is denied.

New and material evidence has been submitted and the 
veteran's claim for entitlement to service connection for a 
bilateral knee disorder is reopened.

New and material evidence has been submitted and the 
veteran's claim for entitlement to service connection for a 
nervous disorder to include bipolar disorder is reopened.


REMAND

After careful review of the record, the Board finds that this 
case must be remanded for further notification and 
development.  

In regard to the veteran's claimed bilateral knee disorder, 
the service medical records show that the veteran was 
diagnosed with left knee pain in August 1982 and 
chondromalacia of the left knee in August 1983.  While no 
entrance examination report is of record and no treatment for 
the veteran's right knee is apparent in the service medical 
records, it is noted that the veteran demonstrated a scar on 
her right knee at discharge.  Furthermore, the veteran's 
records show a current diagnosis of degenerative joint 
disease of the knees.  The veteran has not been afforded with 
an appropriate medical examination and nexus opinion 
regarding the etiology of her bilateral knee disorder.

In regard to the veteran's claimed nervous disorder, the 
service medical records show that the veteran was treated for 
alcohol addiction from November 1980 to January 1981 and was 
diagnosed as manic-depressive in March 1984.  The veteran's 
treatment records show various current Axis I diagnoses to 
include PTSD, major depressive disorder, and bipolar 
disorder.  Although VA mental health examiners have suggested 
that the veteran's current PTSD was secondary, at least in 
part, to her in-service rape, a review of the record shows 
that the veteran has not been adequately advised regarding 
what evidence she may submit to corroborate the occurrence of 
her claimed in-service stressor event and the veteran has 
also not been provided with a psychiatric examination and 
medical opinion regarding whether any of her currently 
diagnosed psychiatric disorders are related to symptomatology 
shown in service.        

In regard to the veteran's claims to reopen, the record 
reflects that the veteran has not been provided with adequate 
VCAA notice with respect to what evidence is needed to 
substantiate those claims.    

Accordingly, the case is REMANDED for the following actions:

1.   Please provide the veteran with 
appropriate VCAA notice of the VCAA, VA's 
duties there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to her 
claims, including which portion of the 
information and evidence is to be provided 
by the veteran and which portion VA will 
attempt to obtain on behalf of the veteran 
as required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005) and 38 C.F.R. § 
3.159 (2006).  The veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.  The 
veteran should be notified of the evidence 
and information necessary to reopen her 
claims of entitlement to service 
connection for hysterectomy, presbyopia, 
and fifth toe amputation, the evidence 
necessary to establish entitlement to the 
underlying claims, and the evidence 
necessary to substantiate the elements 
required to establish service connection 
that were found insufficient in the 
previous denials (i.e., August 1986 rating 
decision last denied service connection 
for hysterectomy and presbyopia and 
October 1987 Board decision last denied 
service connection for bilateral fifth toe 
disorder).  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

2.  The veteran should be afforded with an 
appropriate VA examination to determine the 
identity and etiology of any bilateral knee 
disorder that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should state whether the veteran's 
bilateral knee disorder is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability of less than 50 
percent) causally or etiologically related 
to any symptomatology shown in service or 
any other incident thereof.  (The service 
medical records show that the veteran was 
diagnosed with left knee pain in August 
1982 and chondromalacia of the left knee in 
August 1983.)  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.  

3.  The veteran should be afforded with an 
appropriate VA examination to determine the 
identity and etiology of any psychiatric 
disorder that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should state whether any 
psychiatric disorder found on examination 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability of less than 50 percent) 
causally or etiologically related to any 
symptomatology shown in service or any 
other incident thereof.  (The service 
medical records show that the veteran was 
treated for alcohol addiction from November 
1980 to January 1981 and was diagnosed as 
manic-depressive in March 1984.)  If PTSD 
is found, the examiner should state whether 
PTSD is at least as likely as not related 
to the veteran's claimed in-service 
stressor (i.e., rape).  Please send the 
claims folder to the examiner for review in 
conjunction with the examination.  

4.  After any additional notification and 
development that the RO deems necessary is 
undertaken to include attempts to verify 
the veteran's claimed in-service stressor 
event (if appropriate), the veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and her representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time. The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


